Citation Nr: 0607657	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 through 
November 1945 and from February 1946 through March 1961.  He 
died in December 1967 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), the Board has granted a motion for 
advancement on the docket in this case.  



FINDINGS OF FACT

1.  The veteran died in December 1967.  The Certificate of 
Death lists the immediate cause of death as acute myocardial 
infarction due to coronary heart disease with previous 
myocardial infarction.  

2.  At the time of death, the veteran had a single service-
connected disability, malaria.  

3.  There is no evidence of acute myocardial infarction or 
coronary heart disease in service or within a presumptive 
period, and no competent evidence of a nexus between the 
cause of the veteran's death and his period of service or his 
service-connected disability.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The appellant asserts that the veteran's death was the result 
of the service-connected malaria.  The veteran died in 
December 1967 and the death certificate lists the immediate 
cause of death as acute myocardial infarction due to coronary 
heart disease with previous myocardial infarction.  At the 
time of his death, he was service-connected for a single 
disability, malaria.  The veteran was not service-connected 
for coronary heart disease at the time of his death.  
Therefore, it is necessary to determine whether service 
connection should have been established.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

Service medical records are negative for any findings of 
coronary heart disease.  The examination at service discharge 
revealed a normal heart and all clinical evaluations were 
normal.  Additionally, there is no evidence that a 
cardiovascular disease manifested to a degree of 10 percent 
within one year from service discharge.  Post-service medical 
records include notations that the veteran suffered his first 
myocardial infarction in April 1964.  Furthermore, there is 
no evidence or opinion which provides a nexus between 
coronary heart disease with previous myocardial infarction 
and service.  

Moreover, there is no competent evidence of a nexus between 
the cause of the veteran's death and his period of service or 
his service-connected malaria.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  There is no medical evidence that links 
the veteran's death to service, to include a service-
connected disability.  To the extent that the appellant has 
claimed that the veteran's cause of death was related to 
service, as a lay person, she has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service and the claim must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that VA has satisfied all duties to notify 
and assist the appellant with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO 
sent correspondence to the appellant in January 2002, March 
2002 and August 2004; a statement of the case in May 2000; 
and supplemental statements of the case in November 2002 and 
August 2005.  These documents notified the appellant of the 
information and evidence necessary to substantiate the claim, 
that VA would make reasonable efforts to help her obtain 
necessary evidence with regard to her appeal but that she had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of her opportunity to 
submit additional evidence to support her appeal, as she was 
told to provide any additional pertinent evidence or 
information she had pertaining to her claim.  There was no 
harm to the appellant; VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The appellant was provided notice of the type of information 
and evidence needed to substantiate her claim for service 
connection, but she was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
cause of the veteran's death.  Despite the inadequate notive 
provided on that element, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a decision.  See 
Bernard v. Brown, 4 Vet. App.  384 (1993).  In that regard, 
as the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate effective date to be assigned 
are moot.  Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  Any defect with 
regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, VA has satisfied its "duty to notify" the appellant.

The RO obtained private medical records in connection with 
the claim and notified the appellant when attempts to obtain 
specific private medical records were unavailing.  VA has not 
had any failure to obtain evidence of which VA must notify 
the appellant.  38 C.F.R. § 3.159(e).  An etiological opinion 
has not been obtained regarding the specific theory of the 
appellant in this case.  However, the Board finds that the 
evidence, discussed herein, which indicates that the veteran 
did not receive treatment for the disorders which caused his 
death during service, and that the claims file does not 
contain competent evidence showing an association between the 
service-connected disability and the cause of the veteran's 
death, or that there is nexus between any of the conditions 
with caused or contributed to death and his service, warrants 
the conclusion that a remand for an opinion is not necessary 
to decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for another VA examination to be obtained.  The 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


